DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the first paragraph, the priority information should be listed.
In the Brief Description, Fig 12 should instead refer to Figs 12A and 12B.
In the Detailed Description, Figures 10 and 17B should be mentioned.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “surgical navigation system” in claim 45 with support in published paragraph [0062]; “imaging data module” in claim 45 with support at [0085]; “informatics engine” in claim 45 with support at [0085]; “image data segmentation” in claim 45 with support at [0085]; “automated alignment system” in claim 45 with support at [0085]; and “tracking system” in claim 45 with support at [0061].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34, it appears the claim should depend from claim 32. Otherwise, ‘an electrical system’ and ‘a circumference portion’ should use “the” as the article as the terms are set forth in claim 33.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-35, 38-40, and 43-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moffitt et al (US 8,755,906 -cited by applicant).
Re claims 32, 39, 40, 46: Moffitt discloses an apparatus for intraoperative tissue stimulation (Abstract; see the brain stimulation), comprising:
an access port having a hollow cylindrical body configured to receive at least one tool, a distal end configured to insert into a tissue, and a proximal end configured to substantially remain at a surface of the tissue (Fig 1 and 7; col 3, lines 32-35; see the cannula 110 with a distal end inserted into tissue 206 and a proximal end remaining at a surface); and
at least one pair of electrical terminals coupled with the access port and configured to stimulate the tissue via at least one EcoG sensor coupled to the access port (Fig 1; col 3, lines 56-61; see electrodes 112 that are recording electrodes that can be used for electrocorticography and their corresponding connection terminals), wherein the at least one pair of electrical terminals is arranged as one of:
a diametrically opposing arrangement, each pair of electrical terminals of the at least one pair of electrical terminals configured to switch polarity between a positive polarity and a negative polarity (Fig 7; col 3, lines 53-55; col 4, lines 11-16; see the monopolar and bipolar electrode usage and that electrodes are spaced with 90 degree separation in a diametrically opposing arrangement; also see the cannula that provides electrical stimulus to the electrodes thereby indicating capability to switch polarity); and
an adjacent arrangement, each pair of electrical terminals of the at least one pair of electrical terminals comprising an anode and a cathode, and each pair of electrical terminals of the at least one pair of electrical terminals diametrically opposing another pair of electrical terminals of the at least one pair of electrical terminals (Fig 4; col 3, lines 53-55; col 4, lines 11-16; see the monopolar and bipolar electrode usage indicating an anode/cathode and that electrodes are spaced with 90 degree separation in an adjacent arrangement).
Moffitt further discloses a method of intraoperatively stimulating tissue by way of the above apparatus (col 1, lines 16-20; see the method), comprising: providing the apparatus (see the above citations), inserting the access port into the tissue Fig 1 and 7; col 3, lines 32-35; see the cannula 110 with a distal end inserted into tissue 206); and applying an electrical potential to the tissue by activating the apparatus (Fig 1; see the electrodes 112 for applying the electrical potential).
Re claims 33, 34: An electrical system coupled with the at least one pair of electrical terminals, wherein the at least one pair of electrical terminals is disposed in the distal end of the access port at a circumference portion (Fig 1; see the electrodes 112 embedded at the distal end of the cannula 110).
Re claim 35: A monopolar probe is configured to insert through the hollow cylindrical body of the access port (Fig 7; see probe 120 inserted into cannula 110).
Re claims 38, 43: The apparatus further comprising: a stimulation terminal controller coupled with the electrical terminals and the EcoG sensor (Fig 9; 220 wherein the system receives and processes signals from the electrodes); a controller and a processor coupled with the stimulation terminal controller (Fig 9; 232); a display coupled with the controller and the processor (col 7, lines 34-37 and 60-65; see the unit 222 that is a home station that inherently has a display for monitoring and also see the unit 22 for monitoring/displaying); and a power source coupled with the controller and the processor (Fig 9; 226).
Re claim 44: The apparatus further comprising: a detector terminal controller coupled with the at least one EcoG sensor (Fig 9; 220 wherein the system receives and processes signals from the electrodes); a stimulation terminal controller coupled with the at least one pair of electrical terminals (Fig 9; unit 220 connected to terminals 122); a controller and a processor coupled with the detector terminal controller and the stimulation terminal controller (Fig 9; 232); a display coupled with the controller and the processor (col 7, lines 34-37 and 60-65; see the unit 222 that is a home station that inherently has a display for monitoring and also see the unit 22 for monitoring/displaying); and a power source coupled with the controller and the processor (Fig 9; 226).
Re claim 45: The apparatus further comprising at least one of: a surgical navigation system coupled with the controller and the processor; an imaging data module coupled with the controller and the processor; an informatics engine coupled with the controller and the processor; an image data segmentation module coupled with the controller and the processor; an automated alignment system coupled with the controller and the processor; and a tracking system, coupled with the controller and the processor, for tracking surgical instruments (col 5, lines 53-56; see the stereotactic frame as a navigation system coupled to the controller and processor).
Re claim 47: Inserting the access port comprises inserting the access port into brain tissue (Abstract, Fig 7; see the brain tissue).
Re claim 48: Applying the electrical potential comprises configuring the electrical potential in relation to at least one parameter of frequency, amperage, voltage, and waveform (col 3, lines 65-67; see the electrodes for stimulation indicating at least a voltage/amplitude for the potential).
Re claim 49: Inserting an access port into the tissue comprises using preoperative imaging to navigate the access port (col 1, lines 31-34; see the MRI for electrode placement).
Re claim 50: Applying the electrical potential comprises directing the electrical potential from one pair of electrical terminals of the at least one pair of electrical terminals to another pair of electrical terminals of the at least one pair of electrical terminals (col 3, lines 53-55; see the bipolar electrode thereby indicating an electric potential is directed from terminal to terminal).
Re claim 51: Applying the electrical potential comprises directing the electrical potential from a monopolar probe inserted through the access port to the at least one pair of electrical terminals (col 3, lines 52-63, Fig 7; see the monopolar probe 120 inserted through cannula 110 wherein the probe receives the electric potential).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al (US 8,755,906 -cited by applicant), as applied to claims 32 and 40, in view of Lattin et al (US 4,406,658 -cited by applicant).
Re claims 36, 42: Moffitt discloses all features except at least one light emitting diode (LED) in the proximal end of the access port, the at least one LED configured to indicate activity of each pair of electrical terminals of the at least one pair of electrical terminals. However, Lattin teaches of an electrode system (abstract) including an LED configured to indicate activity of each pair of electrical terminals of the at least one pair of electrical terminals (Figs 1, 2; col 3, lines 2-6; see LEDS 30, 31 that indicate which terminal is active). It would have been obvious to the skilled artisan to modify Moffitt, to include the LED indicators as taught by Lattin, in order to facilitate a procedure by allowing an operator to easily determine which terminal is active.

Claim(s) 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al (US 8,755,906 -cited by applicant), as applied to claims 34 and 40, in view of Thramann et al (US Pub 2012/0010651 -cited by applicant).
Re claims 37, 41: Moffitt discloses all features except for a spring configured to couple the at least one pair of electrical terminals with the access port. However, Thramann teaches of an electrode system (Abstract) including terminals that are connected to an access port through a spring (Fig 6, 0033; see actuator spring 80 that connected electrode 40 to access port 74). It would have been obvious to the skilled artisan to modify Moffitt, to include a spring as taught by Thramann, in order to apply pressure to deliver the electrode to a desired location, thereby facilitating electrode placement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793